Citation Nr: 0718621	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to restoration of service connection for 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy.

2.  Entitlement to restoration of service connection for non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  A rating decision dated February 6, 2003, granted service 
connection for adenocarcinoma of the prostate, status post 
radical perineal prostatectomy, as well as service connection 
for non-Hodgkin's lymphoma.

2.  The grant of service connection for adenocarcinoma of the 
prostate and for non-Hodgkin's lymphoma was clearly and 
unmistakably erroneous.

3.  Adenocarcinoma of the prostate was not shown during 
active service or until many years after separation from 
active service, and the record does not contain competent 
clinical evidence which has linked the disability to the 
veteran's active service.

4.  Non-Hodgkin's lymphoma was not shown during active 
service or until many years after separation from active 
service, and the record does not contain competent clinical 
evidence which has linked the disability to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for 
adenocarcinoma of the prostate and non-Hodgkin's lymphoma are 
met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2006).

2.  Adenocarcinoma of the prostate was not incurred in or 
aggravated by the veteran's active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by the veteran's active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record shows that a rating decision dated 
February 6, 2003, granted service connection for 
adenocarcinoma of the prostate, status post radical perineal 
prostatectomy, as well as service connection for non-
Hodgkin's lymphoma.  In a February 24, 2003 proposed rating 
decision, the RO advised the veteran of the intent to sever 
service connection for adenocarcinoma of the prostate and 
non-Hodgkin's lymphoma.  In a March 2004 rating decision, the 
RO determined that the grant of service connection for 
adenocarcinoma of the prostate and non-Hodgkin's lymphoma had 
been erroneous, and severance was made effective June 1, 
2004.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when 
severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d); Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  38 C.F.R. § 3.105(d) places the same burden 
of proof on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned.  Baughman, 
supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  Although the same standards apply in a 
determination of CUE error in a final decision and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection, 38 C.F.R. § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

Upon review, with the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the reduction and the veteran has not contended 
otherwise.  38 C.F.R. § 3.105(d).

In the February 6, 2003, RO decision that granted service 
connection for the disabilities on appeal, the RO determined 
that service connection was warranted based on medical 
records confirming diagnoses of adenocarcinoma of the 
prostate and non-Hodgkin's lymphoma, as well as a response 
from the NPRC indicating that the veteran had served in 
Vietnam.  Due to the veteran's (according to the NPRC record) 
service in Vietnam, the RO conceded that the veteran had 
exposure to herbicides and granted service connection for 
adenocarcinoma of the prostate and non-Hodgkin's lymphoma on 
a presumptive basis under the provisions of 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e).

Service connection may be presumed (under 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e)) for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show service in the Republic of Vietnam during the 
Vietnam War era.  38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  The list includes non-
Hodgkin's lymphoma and prostate cancer.  38 C.F.R. § 
3.309(e).

In a VA report of telephone contact dated February 19, 2003, 
and signed by VA personnel, it was noted the veteran reported 
that he had never served in Vietnam.  Thereafter, in written 
statements dated and received in March 2003, the veteran 
reported he had served in Korea during the Vietnam Era, 25 
miles from the Demilitarized Zone (DMZ) - 38 Parallel.  
Service personnel records confirm the veteran served in Korea 
from April 1968 to June 1969.  

It is clear that the correct facts were not applied in the 
February 6, 2003 RO decision.  The facts show that the 
veteran never served in Vietnam, and he has not asserted that 
he did.  As such, the RO was clearly and mistakenly erroneous 
in presuming the veteran's exposure to herbicide agents by 
virtue of service in Vietnam, and the provisions of 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) could not be used to 
grant serve connection for the veteran's adenocarcinoma of 
the prostate and non-Hodgkin's lymphoma.  Accordingly, the 
Board finds that the RO's February 6, 2003 grants of service 
connection for adenocarcinoma of the prostate and non-
Hodgkin's lymphoma on a presumptive basis were clearly and 
unmistakably erroneous.

While the presumptive basis for the granting of service 
connection for adenocarcinoma of the prostate and non-
Hodgkin's lymphoma was clearly erroneous, this, however, does 
not end the Board's analysis of whether the veteran is 
otherwise entitled to service connection for those 
disabilities.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection relating to Agent Orange 
exposure, the veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Further, VA has 
detailed procedures for verifying exposure to herbicides 
along the DMZ in Korea.  Before addressing these and other 
aspects of the veteran's service connection claims, however, 
the Board will review the provisions of the VCAA.

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2002 the veteran was informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  The 
VCAA notice was provided to the appellant prior to the 
initial adjudication.  Pelegrini.

As the service connection claims adjudicated herein are 
denied, no disability rating or effective date will be 
assigned, and there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA examinations and treatment records.  
As there is no evidence that the veteran suffered an event in 
service related to the disabilities on appeal, an examination 
for a medical opinion regarding a possible relationship 
between the disabilities on appeal and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The Department of Defense 
has acknowledged that herbicides were used in Korea from 
April 1968 through July 1969 along an area of the 
Demilitarized Zone (DMZ), including a strip of land 151 miles 
long and up to 350 yards wide from the fence to North of the 
"civilian control line."  The Department of Defense 
publication with respect to herbicide agent use in Korea 
during the stated period includes a list of specific military 
units.  The veteran's service personnel records indicate that 
his entire period of service in Korea was with the 55th 
Ordnance Company, and the 55th Ordnance Company is not one of 
the listed units in the Department of Defense Publication.  
See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.

The VA Adjudication Manual also provides that if a veteran 
was assigned to a unit other than those listed by the 
Department of Defense and alleges service along the DMZ 
between April 1968 and July 1969, the Center for Unit Records 
Research (CURR) must be contacted for verification of the 
location of the veteran's unit.  The Board notes, however, 
that the record does not show, and the veteran has not 
asserted, that he had service along the DMZ.  Rather, he 
reported having had service 25 miles from the DMZ.  In short, 
the applicable provisions from the VA Adjudication Manual do 
not, in this particular case, impose a duty on VA to assist 
the veteran by attempting to verify his claimed exposure to 
herbicides when he was on active duty.

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases, such as malignant tumors, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

As noted, DOD has confirmed that Agent Orange was used along 
the Korean demilitarized zone (DMZ) from April 1968 through 
July 1969.  According to a September 2003 fact sheet 
distributed by the Veterans Benefits Administration, claims 
for veterans who served in Korea during this period, if 
exposed to herbicides, are entitled to the presumptions found 
in 38 C.F.R. § 3.309(e).

The veteran's service included a tour of duty at Camp Howard, 
Korea, from 1968 to 1969.  While the veteran's primary duty 
was that of a cook, his secondary MOS involved ammunition 
handling (while the personnel records do not show this MOS, 
the Board is not contesting the veteran's statements that he 
performed duties handling military supplies and materials 
while serving with the 55th Ordnance Company).  The veteran 
served with the 55th Ordnance Company and has asserted that 
he may have been exposed to chemicals and bulk toxins being 
shipped to Vietnam from Camp Howard when performing duties 
involving ammunition handling.

Service medical records reveal no complaints or findings 
related to malignant tumors.  Medical records reflect that he 
was diagnosed with the disabilities on appeal in 2002.

As noted, under 38 C.F.R. § 3.309(a), malignant tumors are 
regarded as chronic diseases.  However, in order for the 
presumption to apply, the disease must become manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  38 C.F.R. § 3.307(a) (3).  As the 
evidence of record does not establish any clinical 
manifestations of cancer within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.

Following service, there is no indication of cancer until 
2002, more than 30 years following service.  Moreover, there 
is no competent medical evidence causally relating 
adenocarcinoma of the prostate and/or non-Hodgkin's lymphoma 
to active service.  The Board acknowledges the veteran's 
contentions that his cancers may be related to service and 
specifically to Agent Orange exposure.  However, Agent Orange 
exposure has not been shown and can not be presumed in this 
case, to include by virtue of the aforementioned provisions 
of the VA Adjudication Manual pertaining to veterans with 
service along the Korean DMZ.  The Board also notes that the 
veteran has not been shown to possess the requisite training 
or credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Restoration of service connection for adenocarcinoma of the 
prostate and non-Hodgkin's lymphoma is denied.

Service connection for adenocarcinoma of the prostate and 
non-Hodgkin's lymphoma is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


